Title: From Thomas Jefferson to Ralph Izard, 18 September 1789
From: Jefferson, Thomas
To: Izard, Ralph



Dear Sir
Paris Sep. 18. 1789.

I have received by Mr. Cutting your favor of April 3. In order to ascertain what proportion of your rice might be taken off by this country, I applied to the proper officer and obtained a statement of their importations of rice for a twelve-month, and from what countries. This I inclose to you. You will observe it is between 81.  and 82 thousand quintals, which I suppose to be about a fourth or fifth of your whole exportation. A part of this will always be from Piedmont. But yours may gain ground from two causes: 1st. It’s preference over that of Piedmont increases. 2dly. The consumption increases. Paris, and the seaport towns are the principal places of consumption, but most of all Paris. Havre therefore is unquestionably the deposit for it, because from thence it may come up the river, or be shipped to any foreign market as conveniently as from Cowes. I wish much you had a good merchant or consignee there. There is a brother of Cutting’s there, of whom I hear good spoken, but I do not know him myself. All I know is that an honest, intelligent and active consignee there (or two of them) could do immense service to your countrymen.—When I received your letter, I was too near the time of my departure to undertake to procure from Constantinople the intelligence you desired relative to that as a market for your rice. I therefore wrote to a merchant of my acquaintance at Marseilles engaged in the Levant and also in the American trade. I asked from him the prices current of Constantinople and of Marseilles for some years past. I inclose you his answer, giving only the present price at Marseilles, and the price of a particular cargo only at Constantinople. When I return here I will try thro’ the French Ambassador at Constantinople to get more particular information. But we must get rid of the Algerines. I think this practicable by means honorable and within our power. But of this we will converse when I shall have the honor of seeing you at New-York, which will be in February, if there be no particular cause for my going on there till I shall have arranged the private business which has rendered it necessary for me to visit my own country.—I wish the cargo of olives spoken of in the inclosed letter, and which went to Baltimore, may have got on safe to Carolina, and that the one he is about to send may also arrive safe. This my dear friend should be the object of the Carolina patriot. After bread, I know no blessing to the poor, in this world, equal to that of oil. But there should be an annual sum steadily applied to this object: because a first and a second essay may fail. The plants cost little; the transportation little; it is unremitting attention which is requisite. A common country labourer whose business it should be to prepare and pack his plants at Marseilles and to go on with them thro’ the canal of Languedoc to Bordeaux and there stay with them till put on board a ship bound to Charleston, and to send at the same time great quantities of the berries to sow for stocks,  would require but a moderate annual sum. He would make the journey every fall only, till you should have such a stock of plants taken in the country, as to render you sure of success. But of this too we will talk on meeting. The crisis of this country is not yet absolutely past. The unskilfulness of new administrators leaves the capital in danger of the confusion which may attend the want of bread surrounded by a country which has just gathered in a plentiful harvest.—I am with great & sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

